DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "150" and "160" have both been used to designate a blocking element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both a locking/flexible tab and a blocking element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 170.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: plunger bridge.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-6, 11, 13-14, and 15 are objected to because of the following informalities:  
Claim 1, line 5 recites “and storage cap” but should read “and a storage cap” due to the lack of an article.
Claim 3, line 2 recites “delivery tip” but should read “the interchangeable delivery tip” due the lack of an article and to be consistent with the claim language recited in claim 1.
Claim 4, line 3 recites “delivery tip connector” but should read “the delivery tip connector portion” due the lack of an article and to be consistent with the claim language recited in claim 1.
Claim 5, line 1 recites “the delivery tip” but should read “the interchangeable delivery tip” due the lack of an article and to be consistent with the claim language recited in claim 1.
Claim 6, line 2 recites “the delivery tip connector or storage cap” but should read “the delivery tip connector portion or the storage cap” due the lack of an article and to be consistent with the claim language recited in claim 1.
Claim 11, line 4 recites “delivery tip” but should read “said delivery tip”.
Claim 13, line 2 recites “delivery tip” but should read “the delivery tip” due the lack of an article.
Claim 14, line 3 recites “delivery tip connector” but should read “the delivery tip connector portion” due the lack of an article and to be consistent with the claim language recited in claim 11.
Claim 16, lines 1-2 recite “the delivery tip connector or storage cap” but should read “the delivery tip connector portion or the storage cap” due the lack of an article and to be consistent with the claim language recited in claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-5 recite “an interchangeable delivery tip, comprising a delivery tip connector portion, and storage cap”, however it is unclear if the storage cap forms part of the interchangeable delivery tip or is completely separate from it. For purposes of examination, the Examiner will interpret them as being separate elements.
Claim 1, lines 5-6 recite “each having a fixed internal O-ring seal”, however it is unclear what “each” is referring to. Is it the interchangeable delivery tip, delivery tip connector portion, storage cap, exit tubes, or barrels? For purposes of examination, the Examiner will interpret it as being each barrel having a fixed internal O-ring seal.
Claim 1, lines 5-7 recite “each having a fixed internal O-ring seal for fluid-tight connection between said delivery tip and storage cap and said exit tube”, however it is unclear which exit tube the Applicant is referring to, is it the first exit tube, the second exit tube, or both exit tubes. Furthermore, it is unclear if the fluid-tight connection is applied to all 3 (delivery tip, storage cap, and exit tube(s)) at the same time or to the delivery tip and exit tube(s) and the storage cap and exit tube(s). For purposes of examination, the Examiner will interpret the claim as being “fluid-tight connection between said delivery tip and said exit tubes and said storage cap and said exit tubes”.
Claim 2, line 1 recites “wherein the exit tube” however it is unclear which exit tube the Applicant is referring to, is it the first exit tube, the second exit tube, or both exit tubes. For purposes of examination, the Examiner will interpret the claim as being “the exit tubes”.
Claim 11, line 5 recites “each having a fixed internal O-ring”, however it is unclear what “each” is referring to. Is it the storage cap, delivery tip, exit tubes, or barrels? For purposes of examination, the Examiner will interpret it as being each barrel having a fixed internal O-ring seal.
Claim 11, lines 5-7 recite “each having a fixed internal O-ring for fluid-tight connection between said storage cap, said delivery tip and said exit tube”, however it is unclear which exit tube the Applicant is referring to, is it the first exit tube, the second exit tube, or both exit tubes. Furthermore, it is unclear if the fluid-tight connection is applied to all 3 (storage cap, delivery tip, and exit tube(s)) at the same time or to the storage cap and exit tube(s) and the delivery tip and exit tube(s). For purposes of examination, the Examiner will interpret the claim as being “fluid-tight connection between said storage cap and said exit tubes and said delivery tip and said exit tubes”.
Claim 12, line 1 recites “wherein the exit tube” however it is unclear which exit tube the Applicant is referring to, is it the first exit tube, the second exit tube, or both exit tubes. For purposes of examination, the Examiner will interpret the claim as being “the exit tubes”.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 11-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barta (US Patent 5,464,396 A) in view of Keller (US Patent 4,981,241 A).
Regarding claim 1, Barta discloses a biologics delivery system (1, Fig. 3), comprising: 
two adjoining syringes (2, 3), each having a barrel (2, 3) and an exit tube (4, 5) distal to the barrel (Fig. 1); and 
an interchangeable delivery tip (50, Fig. 15), comprising a delivery tip connector portion (50), and storage cap (45, Fig. 10) connectable to the exit tube of each barrel (Fig. 10).
Barta is silent regarding 
each barrel having a fixed internal O-ring seal for fluid-tight connection between said delivery tip and said exit tubes and said storage cap and said exit tubes.
In analogous prior art, Keller each barrel (2) having a fixed internal O-ring seal (7) for fluid-tight connection between said delivery tip (20) and said exit tubes (Fig. 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified each barrel of Barta to incorporate the teachings of Keller to incorporate a fixed internal O-ring seal for fluid-tight connection between said delivery tip and said exit tubes in order to seal each stud/exit tube with respect the connection region 21/delivery tip (Col 5, lines 25-28). The modification of Barta in view of Keller would teach each barrel (2/3, Barta) having a fixed internal O-ring seal (5, Keller) for fluid-tight connection between said delivery tip and said exit tubes (as shown in Fig. 3, Keller) and said storage cap and said exit tubes (The fixed internal O-ring seal of Keller would be perfectly capable of providing fluid-tight connection between the storage cap of Barta and exit tubes because the fixed internal O-ring seal is already providing a fluid-tight connection between the two elements, i.e. the delivery tip and exit tubes).
Regarding claim 2, Barta in view of Keller disclose the biologics delivery system of claim 1, wherein the exit tubes do not have a luer connection (Fig. 1, Barta).
Regarding claim 7, Barta in view of Keller disclose the biologics delivery system of claim 1, further comprising a plunger bridge (25, Barta) between plungers (22, 23, Barta) of said syringes (Fig. 5, Barta).
Regarding claim 8, Barta in view of Keller disclose the biologics delivery system of claim 1, further comprising a frame (10, 11) to contain said syringes (Fig. 1, Barta).
Regarding claim 9, Barta in view of Keller disclose the biologics delivery system of claim 1, wherein the delivery tip connector portion further comprises a manifold (50, Barta).
Regarding claim 11, Barta discloses a method of sealing a biologics delivery system (1, Fig. 3), said system comprising two adjoining syringes (2, 3), each having a barrel (2, 3) and an exit tube (4, 5) distal to the barrel (Fig. 1), said method comprising interchanging a storage cap (45, Fig. 10) with a delivery tip (50, Fig. 15) having a delivery tip connector portion (50), each of said storage cap and delivery tip being connectable to the exit tube of each barrel (Figs. 10 and 15, Col 7, lines 59-62, Col 12, lines 4-7). 
Barta is silent regarding
each barrel having a fixed internal O-ring for fluid-tight connection between said storage cap and said exit tubes and said delivery tip and said exit tubes.
In analogous prior art, Keller each barrel (2) having a fixed internal O-ring (7) for fluid-tight connection between said delivery tip (20) and said exit tubes (Fig. 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified each barrel of Barta to incorporate the teachings of Keller to incorporate a fixed internal O-ring for fluid-tight connection between said delivery tip and said exit tubes in order to seal each stud/exit tube with respect the connection region 21/delivery tip (Col 5, lines 25-28). The modification of Barta in view of Keller would teach each barrel (2/3, Barta) having a fixed internal O-ring (5, Keller) for fluid-tight connection between said storage cap and said exit tubes (The fixed internal O-ring of Keller would be perfectly capable of providing fluid-tight connection between the storage cap of Barta and exit tubes because the fixed internal O-ring seal is already providing a fluid-tight connection between the two elements, i.e. the delivery tip and exit tubes) and said delivery tip and said exit tubes (as shown in Fig. 3, Keller).
Regarding claim 12, Barta in view of Keller disclose the method of claim 11, wherein the exit tube does not have a luer connection (Fig. 1, Barta).
Regarding claim 17, Barta in view of Keller disclose the method of claim 11, further comprising a plunger bridge (25, Barta) between plungers (22, 23, Barta) of said syringes (Fig. 1, Barta).
Regarding claim 18, Barta in view of Keller disclose the method of claim 11, further comprising a frame (10, 11) to contain said syringes (Fig. 1, Barta).
Regarding claim 19, Barta in view of Keller disclose the method of claim 11, wherein the delivery tip connector portion further comprises a manifold (50, Barta).
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barta (US Patent 5,464,396 A) in view of Keller (US Patent 4,981,241 A) further in view of Fehr et al. (US Publication 2005/0027240 A1) further in view of Keller (US Publication 2009/0134186 A, hereinafter Keller ‘186).
Regarding claim 3, Barta in view of Keller disclose the biologics delivery system of claim 1, but are silent regarding further comprising a locking tab releasably connecting the syringes to the storage cap and delivery tip.
In analogous prior art, Fehr teaches a biologics delivery system (Figs. 3a-3c), comprising:
a locking tab (13) releasably connecting the syringes (11, 12) to the delivery tip (30).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the biologics delivery system of Barta to incorporate the teachings of Fehr to incorporate a locking tab releasably connecting the syringes to the delivery tip in order to detachably connect the delivery tip to the frame with a snap action (Paragraph [0053], Fehr).
Barta in view of Keller further in view of Fehr are silent regarding
the locking tab releasably connecting the syringes to the storage cap.
In analogous prior art, Keller ‘186 teaches
a locking tab (16, 17) releasably connecting the syringes (2, 3) to the storage cap (31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the locking tab of Fehr to incorporate the teachings of Keller ‘186 to incorporate releasably connecting the syringes to the storage cap in order to retain the cap to the syringe (Paragraph [0032], Keller ‘186).
Regarding claim 4, Barta in view of Keller further in view of Fehr further in view of Keller ‘186 disclose the biologics delivery system of claim 3, wherein the locking tab is a flexible tab (13, Fehr) disposed on the syringes (Fig. 3c, Fehr) and having a pawl (13, Fehr) on a distal end thereof (Fig. 3c, Fehr) to connect to conforming slots (33, Fehr) in the storage cap (Examiner notes that the modification of Barta in view of Fehr further in view of Keller ‘186 teaches a locking mechanism of Fehr being applied to the syringes and delivery tip of Barta and Keller ‘186 teaches that a locking mechanism can also be applied to the syringes and the storage cap, therefore the locking mechanism of Fehr is also being applied to the syringes and storage cap of Bart) and delivery tip connector (Fig. 3c, Fehr).
Regarding claim 13, Barta in view of Keller disclose the method of claim 11, but are silent regarding further comprising a locking tab releasably connecting the syringes to the storage cap and delivery tip.
In analogous prior art, Fehr teaches a method of sealing a biologics delivery system (Figs. 3a-3c), said system comprising a locking tab (13) releasably connecting the syringes (11, 12) to the storage cap and delivery tip (30).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the biologics delivery system of Barta to incorporate the teachings of Fehr to incorporate a locking tab releasably connecting the syringes to the delivery tip in order to detachably connect the delivery tip to the frame with a snap action (Paragraph [0053]), Fehr.
Barta in view of Keller further in view of Fehr are silent regarding
the locking tab releasably connecting the syringes to the storage cap.
In analogous prior art, Keller ‘186 teaches
a locking tab (16, 17) releasably connecting the syringes (2, 3) to the storage cap (31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the locking tab of Fehr to incorporate the teachings of Keller ‘186 to incorporate releasably connecting the syringes to the storage cap in order to retain the cap to the syringe (Paragraph [0032], Keller ‘186).
Regarding claim 14, Barta in view of Keller further in view of Fehr further in view of Keller ‘186 disclose the method of claim 13, wherein the locking tab is a flexible tab (13, Fehr) disposed on the syringes (Fig. 3c, Fehr) and having a pawl (13, Fehr) on a distal end thereof (Fig. 3c, Fehr) to connect to conforming slots (33, Fehr) in the storage cap (Examiner notes that the modification of Barta in view of Fehr further in view of Keller ‘186 teaches a locking mechanism of Fehr being applied to the syringes and delivery tip of Barta and Keller ‘186 teaches that a locking mechanism can also be applied to the syringes and the storage cap, therefore the locking mechanism of Fehr is also being applied to the syringes and storage cap of Bart) and delivery tip connector (Fig. 3c, Fehr).
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barta (US Patent 5,464,396 A) in view of Keller (US Patent 4,981,241 A) further in view of Melanson et al. (US Patent 6,610,033 B1).
Regarding claim 5, Barta in view of Keller disclose the biologics delivery system of claim 1, but are silent regarding wherein the delivery tip is configured to match the syringes in only one configuration.
In analogous prior art, Melanson teaches a biologics delivery system (Fig. 2A), comprising:
wherein the delivery tip (18) is configured to match the syringes (12, 14) in only one configuration (Fig. 2A, key feature 24 requires the double syringe holder to be coupled with a predetermined orientation, see Col 6, lines 45-48).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the biologics delivery system Barta to incorporate the teachings of Melanson to incorporate wherein the delivery tip is configured to match the syringes in only one configuration in order to prevent the components from being accidently injected into different lumens upon repeated applications of the components to the device/delivery tip (Col 6, lines 48-51, Melanson).
Regarding claim 6, Barta in view of Keller further in view of Melanson disclose the biologics delivery system of claim 5, wherein a blocking element (24, Melanson) located inside the delivery tip connector (Fig. 2A, Melanson) or storage cap prevents improper connection with the syringe barrels (Fig. 2A, Melanson).
Regarding claim 15, Barta in view of Keller disclose the method of claim 11, but are silent regarding wherein the delivery tip is configured to match the syringes in only one configuration.
In analogous prior art, Melanson teaches a method of sealing a biologics delivery system (Figs.1-2A), said system comprising wherein the delivery tip (18) is configured to match the syringes (12, 14) in only one configuration (Fig. 2A , key feature 24 requires the double syringe holder to be coupled with a predetermined orientation, see Col 6, lines 45-48).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Barta to incorporate the teachings of Melanson to incorporate wherein the delivery tip is configured to match the syringes in only one configuration in order to prevent the components from being accidently injected into different lumens upon repeated applications of the components to the device/delivery tip (Col 6, lines 48-51, Melanson).
Regarding claim 16, Barta in view of Keller further in view of Melanson disclose the method of claim 15, wherein a blocking element (24, Melanson) located inside the delivery tip connector (Fig. 2A, Melanson) or storage cap prevents improper connection with the syringe barrels (Fig. 2A, Melanson).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barta (US Patent 5,464,396 A) in view of Keller (US Patent 4,981,241 A) further in view of Fehr et al. (US Publication 2005/0027240 A1).
Regarding claim 10, Barta in view of Keller disclose the biologics delivery system of claim 8, but are silent regarding wherein the frame comprises a flexible locking tab having a pawl on a distal end thereof and the syringes are disposed in said frame.
In analogous prior art, Fehr teaches a biologics delivery system (Figs. 3a-3c), comprising:
wherein the frame (17) comprises a flexible locking tab (13) having a pawl (13) on a distal end thereof (Fig. 3c) and the syringes are disposed in said frame (Fig. 3c).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the frame of Barta to incorporate the teachings of Fehr to incorporate a flexible locking tab having a pawl on a distal end thereof in order to detachably connect the delivery tip to the frame with a snap action (Paragraph [0053], Fehr). The substitution of one known element (syringe holder as taught in Fehr) for another (syringe connector as taught in Barta) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since Fehr teaches that a holder can be used to hold two syringe and as a result connect them to one another and the substitution of the syringe holder as taught in Fehr would have yielded predictable results, namely, a syringe connector of Barta that would connect two syringes to one another. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 20, Barta in view of Keller disclose the method of claim 18, but are silent regarding wherein the frame comprises a flexible locking tab having a pawl on a distal end thereof and the syringes are disposed in said frame.
In analogous prior art, Fehr teaches a method of sealing a biologics delivery system (Figs. 3a-3c), said system comprising wherein the frame (17) comprises a flexible locking tab (13) having a pawl (13) on a distal end thereof (Fig. 3c) and the syringes are disposed in said frame (Fig. 3c).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the frame of Barta to incorporate the teachings of Fehr to incorporate a flexible locking tab having a pawl on a distal end thereof in order to detachably connect the delivery tip to the frame with a snap action (Paragraph [0053], Fehr). The substitution of one known element (syringe holder as taught in Fehr) for another (syringe connector as taught in Barta) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since Fehr teaches that a holder can be used to hold two syringe and as a result connect them to one another and the substitution of the syringe holder as taught in Fehr would have yielded predictable results, namely, a syringe connector of Barta that would connect two syringes to one another. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771